DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13 recites the limitation "said first and second edge sections" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cramaro et al. (US Patent Application Publication 2010/0283285A1).
	Re claim 1, Cramaro et al. discloses a tarp (shown in figure 1) for a covering system for extending and retracting a tarp over a vehicle bed of a vehicle, the tarp comprising a tarp frame comprising reinforced materials (the material is doubled to make pockets or includes seat belt material at these locations) along opposite side edges of said tarp and across a width of said tarp to define window areas therebetween; and covering panels which are attached over said window areas to enclose said windows and perform a covering function.  See the annotated figure below.

    PNG
    media_image1.png
    686
    911
    media_image1.png
    Greyscale

	Re claim 2, the tarp frame comprises first and second side edge sections and clocking straps extending sidewardly therebetween.  See the annotated figure below.

    PNG
    media_image2.png
    650
    911
    media_image2.png
    Greyscale

	Re claim 3, said first and second side edge sections are formed of a reinforced material (the material is doubled at these edges) adapted for contact with upper edges of a vehicle bed (the material is capable of contacted the upper edges of the vehicle bed).
	Re claim 6, the tarp frame and said covering panels are flexible (the device is made to be rollable).
	Re claim 7, said tarp frame and said covering panels are joined together and defined by a plurality of edge connected tarp panels. See the annotated figures above.
	Re claim 8, each of said tarp panels comprises respective portions of said tarp frame which each comprise one said window area and a respective said covering panel non-removably fixed over said window area. See the annotated figures above.
	Re claim 9, said tarp panels comprise a front tarp panel, one or more interior tarp panels, and a rear panel with said front and rear tarp panels defining front and rear ends of said tarp and each connected to at least one said interior tarp panel.  See the annotated figures above.

	Re claim 12, said straps are clocking straps.  See the annotated figures above.
	Re claim 15, the tarp frame and said covering panels are flexible (the device is made to be rollable).
	Re claim 16, said tarp frame and said covering panels are joined together and defined by a plurality of edge connected tarp panels.  See the annotated figures above.
	Re claim 17, each of said tarp panels comprises respective portions of said tarp frame which each comprise one said window area and a respective said covering panel non-removably fixed over said window area.  See the annotated figures above.
	Re claim 18, said tarp panels comprise a front tarp panel, one or more interior tarp panels, and a rear panel with said front and rear tarp panels defining front and rear ends of said tarp and each connected to at least one said interior tarp panel.  See the annotated figures above.

Allowable Subject Matter
Claims 4, 5, 10, 13, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle cover mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
March 23, 2022